FILED
                              NOT FOR PUBLICATION                           NOV 27 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ZHIGANG ZHANG,                                   No. 11-72965

               Petitioner,                       Agency No. A087-842-605

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Zhigang Zhang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, including whether an applicant has met his

burden of proof, Ren v. Holder, 648 F.3d 1079, 1083 (9th Cir. 2011), and we grant

the petition for review and we remand.

      The BIA agreed with the IJ’s denial relief because Zhang did not present

evidence to corroborate his arrest, detention, or religious activities in China or the

United States. However, because the IJ did not have the benefit of our decision in

Ren v. Holder, 648 F.3d 1079, 1089-94 (9th Cir. 2011), regarding notice and

opportunity to provide corroborating evidence, we grant the petition for review and

remand for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                     11-72965